United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                 UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit                  August 9, 2004

                                                        Charles R. Fulbruge III
                                                                Clerk
                          No. 03-20740



        C.H. ROBINSON CO., FIRST CHOICE DISTRIBUTING LLC,

                                             Plaintiffs-Appellants,


                             VERSUS


 AGRI-EMPIRE INC., ALEX FARMS CORPORATION, C & G ONION COMPANY,
  INC., CURTIS DEBERRY SALES AGENCY, F. G. FRESH PRODUCE, JUICE
  PRODUCE COMPANY, INC., CECGO, INC., doing business as Monsoon
Produce, RIVERWOOD FARMS, SUCASA PRODUCE; WEST PAK AVOCADO, INC.,

                              Intervenor Plaintiffs-Appellants,


                             VERSUS


                      UNION PLANTERS BANK,

                                   Intervenor Plaintiff-Appellee,

                             VERSUS

                     E. ANCER INC., ET AL.,

                                                        Defendants.


          Appeal from the United States District Court
               For the Southern District of Texas
                          H-99-CV-3197



Before DAVIS, EMILIO M. GARZA and PRADO, Circuit Judges.
PER CURIAM:*

       After a careful review of the record and considering the

briefs of the parties and argument of counsel, we are satisfied

that   the   district   court   committed   no   reversible   error.   We

therefore affirm the judgment of the district court for essentially

the reasons stated in its careful Memorandum Opinions and Orders of

February 21, 2003 and May 15, 2003.

       AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    2